 Case 17-20316         Doc 201   Filed 01/31/19 Entered 01/31/19 13:50:57         Desc Main
                                  Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MAINE

IN RE:                                       )
                                             )      Chapter 11
KITTERY POINT PARTNERS, LLC,                 )      Case No. 17-20316
                                             )
               Debtor                        )
                                             )

BAYVIEW LOAN SERVICING, LLC’S AND DEBTOR KITTERY POINT PARTNERS,
           LLC’S JANUARY 31, 2019 JOINT STATUS REPORT

         NOW COMES, Bayview Loan Servicing, LLC (“Bayview”) and Debtor Kittery Point

Partners, LLC’s (“KPP”) and provides the Court the following joint status report pursuant to the

Court’s Order Suspending Proceedings (Doc. 192):

         1.    On January 16, 2019, the York County Superior Court entered final judgment on

all claims between all parties in Kittery Point Partners v. Bayview Loan Servicing, LLC et. al.,

York County Superior Court, Docket No. CV-11-177. A true and correct copy of the Superior

Court’s Order entering final judgment is attached hereto as Exhibit A.

         2.    On January 30, 2019, KPP filed a Motion to Alter or Amend the Judgment in the

above-mentioned action. A true and correct copy of the Motion to Alter or Amend is attached

hereto as Exhibit B.

         3.    The period to respond to KPP’s Motion to Alter or Amend is currently running.


               Dated: January 31, 2019               /s/ Andrew W. Sparks, Esq.
                                                     Andrew W. Sparks, Esq.
                                                     Maine Bar Registration No. 3649

                                                     Attorney for Bayview Loan Servicing, LLC
                                                     Drummond & Drummond, LLP
                                                     One Monument Way
                                                     Portland, Maine 04101
                                                     (207) 774-0317
                                                     asparks@ddaw.com
